Exhibit 4.1 MAGNUM HUNTER RESOURCES CORPORATION COMMON STOCK PURCHASE WARRANT Initial Holder:[] Original Issue Date: November , 2009 No. of Shares Subject to Warrant: [] Exercise Price Per Share: $2.50 Expiration Time: 5:00 p.m., Texas time, on November 16, 2012 (subject to acceleration as provided herein) Magnum Hunter Resources Corporation, a Delaware corporation (the “Company”), hereby certifies that, for value received, the initial holder shown above (the “Initial Holder”), or its permitted registered assigns (the “Holder”), is entitled to purchase from the Company up to the number of shares of its common stock shown above (the “Common Stock”) (each such share, a “Warrant Share” and all such shares, the “Warrant Shares”) at the exercise price shown above (as may be adjusted from time to time as provided herein, the “Exercise Price”), at any time, and from time to time, after May 17, 2010 (the “Original Exercise Date”), and through and including the expiration time shown above (the “Expiration Time”), and subject to the following terms and conditions: This Warrant is being issued pursuant to a Subscription Agreement, dated November 16, 2009 (the “Subscription Agreement”), by and between the Company and the Initial Holder. 1. Definitions.In addition to the terms defined elsewhere in this Warrant, capitalized terms that are not otherwise defined herein have the meanings given to such terms in the Subscription Agreement. 2.
